Citation Nr: 1432409	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right foot stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from October 1971 to July 1973.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Montgomery, Alabama, Regional Office (RO), which denied service connection for right foot stress fracture.

The Veteran was scheduled to testify before a Member of the Board in a videoconference hearing to be held at the RO in Montgomery, Alabama.  Because the Veteran did not appear for the hearing, and later submitted a March 2014 request to withdraw the Board hearing request, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that an in-service injury to his right foot, specifically diagnosed as a right foot stress fracture, has resulted in a current residual right foot disability.  In a September 2008 letter, VA informed the Veteran of the unavailability of his service treatment records.  The Veteran submitted what appears to be a photocopy of a service treatment record entry, a Physical Profile Record dated October 27, 1971 reflecting stress fracture of the right foot (the Veteran entered active duty on October 1, 1971.  Such evidence suggests an in-service injury of the right foot.    

In an August 2008 private medical letter, the Veteran's osteopathic physician indicated that the Veteran has complained of foot pain "for a good while," which has been treated with pain and anti-inflammatory medication.  Such evidence suggests a current disability of the right foot and that the symptoms are of long-standing duration. 

There is insufficient competent medical evidence on file for VA to make a decision on the claim.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for a VA examination and medical opinion is necessary to help determine if the Veteran has a current right foot disability and, if so, whether any current right foot disability is etiologically related to a stress fracture injury in service in October 1971.    

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any VA clinical documentation pertaining to the treatment of the right foot that is not already of record.

2.  Schedule the Veteran for a VA orthopedic (joints) examination to ascertain whether the Veteran has a right foot disability and, if so, the likely etiology.  All relevant documents associated with the claims file should be reviewed by the VA examiner in connection with the examination.

In assessing the relative likelihood as to origin and etiology of the Veteran's right foot disability, the examiner should express the following opinions:

	A)  Does the Veteran have a current right foot disability?  

B)  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the right foot disability is causally or etiologically related to service?  

When rendering an opinion as to etiology of any currently diagnosed right foot disability, please discuss whether the current disability is consistent with the October 1971 right foot stress fracture during service.      

The VA examiner should provide a rationale to support the opinion.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After completion of the above, the claim for service connection for a right foot disability should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


